Case 2:20-cv-05103-MWF-AGR Document 20 Filed 03/29/21 Page 1 of 2 Page ID #:1270




     1
         TRACY L. WILKISON
     2   Acting United States Attorney
         DAVID M. HARRIS                                                     J S -6
     3
         Assistant United States Attorney
     4   Chief, Civil Division
     5   CEDINA M. KIM
         Assistant United States Attorney
     6
         Senior Trial Attorney, Civil Division
     7   LARA A. BRADT, CSBN 289036
               Special Assistant United States Attorney
     8
               Social Security Administration, Region IX
     9         160 Spear Street, Suite 800
               San Francisco, California 94105
    10
               Telephone: (415) 977-8921
    11         Facsimile: (415) 744-0134
               E-mail: lara.bradt@ssa.gov
    12
         Attorneys for Defendant
    13
                             UNITED STATES DISTRICT COURT
    14
                            CENTRAL DISTRICT OF CALIFORNIA
    15
    16   TERRY GLENN HALEY,                       )   No. 2:20-cv-05103-MWF-AGR
    17                                            )
               Plaintiff,                         )   JUDGMENT OF VOLUNTARY
    18                                            )   REMAND PURSUANT TO
                      v.
    19                                            )   SENTENCE FOUR OF
         ANDREW SAUL,                             )   42 U.S.C. § 405(g)
    20   Commissioner of Social Security,         )
    21                                            )
               Defendant.                         )
    22
                                                  )
    23
    24         Based on the parties’ Stipulation to Voluntary Remand Pursuant to Sentence
    25   Four of 42 U.S.C. § 405(g) (“Stipulation to Remand”), and for cause shown, IT IS
    26   ADJUDGED that the above-captioned action is remanded to the Commissioner of
    27   ///
    28   ///



                                                -1-
Case 2:20-cv-05103-MWF-AGR Document 20 Filed 03/29/21 Page 2 of 2 Page ID #:1271




     1   Social Security for further proceedings consistent with the terms of the Stipulation
     2   to Remand.
     3
     4   Dated: March 29, 2021                  __________________________________
     5                                          MICHAEL W. FITZGERALD
     6                                          United States District Judge
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28




                                                  -2-
